Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Applicant's election of Group I, claims 1-18, 20 and 21, directed to a method for localized detection of RNA in a tissue section; and the election of Species as follows:
Species (A): species of method further comprising a step of generating a complementary strand of the cDNA molecules (claim 2),
Species (B): wherein the species of RNA is mRNA (claim 9),
Species (C): wherein the capture domain that is designed for the selective capture of mRNA hybridizes to the poly-A tail of mRNA (e.g., comprises a poly-A tail) (claim 11), and
Species (D): wherein the capture probe comprises a cleavage domain, a positional domain, and a capture domain (claim 7), in the reply filed on July 13, 2020 was previously acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction requirement was deemed proper and was made FINAL.

Claims 5, 6, 12, 16-18, 20 and 21 were previously withdrawn, and claims 7, 8, 22, 23, 30 and 31 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-4, 9-11, 13-15 and 24-29 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Garett Padilla and Tiffany Reiter on October 7, 2020, where the invention, the prior art references, the rejections of record, and potential amendments to the claims that might assist in moving prosecution forward were discussed.

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate a non-statutory double patenting rejection over US Patent Application No. 16/013,654, filed on November 2, 2020 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 13, 2020; August 5, 2020; September 25, 2020; November 20, 2020 and January 22, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed June 20, 2018 is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent No 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 2, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Specification Objections
The objection to the disclosure is withdrawn due to Applicant’s amendment of the Specification to include the status of US Patent Application No. 14/111,482 (now US Patent No. 10030261), in the reply filed 11-02-2020.

Claim Objection
(1)	The objection to claims 1-4, 8-11 and 13-15 is withdrawn due to Applicant providing a clean copy of the claims, in the reply filed 11-02-2020.


(2)	The objection to claims 1 and 11 is withdrawn due to Applicants’ amendment of the claims to spell out abbreviations in the first encounter in the claims, in the reply filed 11-02-2020.

Double Patenting
(1)	The provisional rejection of claims 1-4, 9-11 and 13-15 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over:
(i)	Claims 31-44 and 46-52 of copending US Patent Application No. 16/254,443, and
(ii)	Claims 1-22, 24 and 25 of copending US Patent Application No. 16/043,038 due to Applicant’s filing of a terminal disclaimer, in the reply filed 11-02-2020.


10,030,261 due to Applicant’s filing of a terminal disclaimer, in the reply filed 11-02-2020.

	Please Note: additional double patenting rejections are maintained as noted below.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “tissue section” to include all tissues sections such as, for example, a biopsy sample, an organ, a fixed tissue section, a pre-fragmented tissue section, a functional collection of cells such as tumor cells, etc.
The Examiner has interpreted the terms “first sequence” and “second sequence” to refer to portions of a single sequence.
The Examiner has interpreted the term “feature” to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, a channel of flow cell, coating, membrane, metal, etc.), and/or to refer to a single support of a plurality of supports of any kind (e.g., a bead, a particle, a well, a glass slide, a cartridge, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon.
The Examiner has interpreted the term “a first sequence comprising a positional domain” to refer to a sequence of any length that is unique to a feature.
	The Examiner has interpreted the term “a second sequence comprising a capture domain” to refer to any sequence capable of hybridizing to a sequence of interest, wherein the “capture domain” can also include sequences of the “positional domain” (e.g., a sequence that corresponds in any way to the position of the capture probe on the array).
	The Examiner has interpreted the term “releasing the generated cDNA molecule or a portion thereof” to refer to releasing part of the sequence of one or more cDNA molecules (e.g., a portion of the 
	The Examiner has interpreted the terms “cover” and/or “covered” to refer to a method of “contacting” such as, for example, placing the tissue section in direct contact with the capture probes of the array, to covering a single capture probe on the array; to wholly or partly covering beads with a tissue section; to placing the tissue section above a single capture probe on the array; to covering the outer edges of the array with a tissue section; to covering the back-side of the capture probe with a tissue section, etc.
	The Examiner has interpreted the term “thereby locally detecting the RNA in the tissue section” in claim 1 to be a “thereby clause” that is not given weight because it simply expresses the intended result of a process step positively recited. 

Response to Arguments
Applicant’s arguments filed November 2, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that those skilled in the art would understand that the term “section” of a “tissue sample” means “a single part or piece of a tissue sample, e.g., a thin slice of tissue or cells cut from a tissue sample”, which is consistent with the description of the term in the specification (Applicant Remarks, pg. 10, second and third full paragraphs); (b) that the terms “first sequence” specifies that it comprises a positional domain, and that the “second sequence” specifies that it comprises a capture domain, such that the amendments indicate that the first sequence and the second sequence refer to separate, non-overlapping portions of the capture probe (Applicant Remarks, pg. 10, last full paragraph); (c) Applicant agrees that the positional domain is a sequence that is unique to a feature, but also asserts that the positional domain can be used to correlate a position of an analytes to a specific location in a tissue section (Applicant Remarks, pg. 12, second full paragraph); and (d) regarding the term “a second sequence comprising a capture domain”, Applicant disagrees that the Office’s interpretation that a capture domain an be the same as the positional domain, Applicant has used Roman numerals to make it clear that the sequences are separate, non-overlapping portions of the .
Regarding (a), regarding Applicant’s assertion as to the meaning of the term “section” of a “tissue sample”, would be interpreted by one of skill in the art as “a single part or piece of a tissue sample, e.g., a thin slice of tissue or cells cut from a tissue sample”, it is asserted that the Examiner’s  interpretation is consistent with the broadest reasonable interpretation. As noted in MPEP 2111, “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).” As an initial matter, instant claim 1 recites the term “a tissue section” in line 13, wherein the term “tissue section” is not defined in the instant as-filed Specification, or in instant claim 1. Moreover, the Examiner notes that the instant as-filed Specification recites that the present invention relates generally to the “localization, distribution or expression of genes...in a tissue sample, for example, in an individual cell” (See; as-filed Specification, pg. 1, lines 26-28); “that [T]he organs are in themselves a mixture of differentiated cells that enable all bodily functions”, and that “cell function is dependent on the position of the cell within a particular tissue structure and the interactions that it shares within that tissue” (See; pg. 2, lines 22-26); “capturing and labelling transcripts from all of the single cells within a tissue sample e.g., a thin tissue sample slice or “section” (See; as-filed Specification, pg. 13, lines 7-8); and that “[F]ragmenting may be done before during or after preparing the tissue sample for placing on an array, e.g., preparing a tissue section” (See; pg. 66, lines25-27), such that the Examiner’s interpretation of the claim language is consistent with the description of the term in the as-filed Specification and drawings per MPEP 2111.01(III). The Examiner suggests that Applicant amend claim 1 to recite that a tissue section is a thin slice of tissue having particular dimensions such as length, width and thickness.
Regarding (b) and (d), regarding Applicant’s assertion that the terms “a first sequence” and “a second sequence” refer to separate, non-overlapping portions of the capture probe, the Examiner notes that there is no recitation in instant claim 1 indicating that the “first sequence” and the “second sequence” are separate and non-overlapping portions. Moreover, the Examiner has interpreted the term “a second sequence comprising a capture domain” to refer to any sequence capable of hybridizing to a sequence of interest, wherein the “capture domain” can also include sequences of the “positional domain” (e.g., a sequence that corresponds in any way to the position of the capture probe on the array). It is noted that no specific nucleotide sequences are provided for the positional domain and/or capture domain as recited in instant claim 1, nor does instant claim 1 recite that the positional domain and the capture domain are separate, non-overlapping sequences. The Examiner suggests that Applicant amend claim 1 to recite that the positional domain and the capture domain are separate, non-overlapping sequences and/or to provide specific sequences for each portion of the capture probe.
Regarding (c), regarding Applicant’s assertion that the positional domain can be used to correlate a position of an analytes to a specific location in a tissue section, the Examiner notes that this is a recitation of an intended use, or a characteristic of the positional domain, and is not descriptive of the structure of the “positional domain” itself.

Double Patenting
(1)	The provisional rejection of claims 1-4, 9-11 and 13-15 is maintained, and claims 24-29 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims  
1-52 of copending US Patent Application No. 16/353,937 for the reasons of record.


(2)	The rejection of claims 1-4, 9-11 and 13-15 is maintained, and claim 24-29 are newly rejected, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,774,374 (formerly US Patent Application No. 15/565,637) for the reasons of record.

Response to Arguments
November 2, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Claims 1-52 of the ‘937 application requires a step of “labeling the amplified nucleic acids”, whereas the presently claimed methods do not require such a labeling step (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (b) it is noted that US Patent 10,774,374 requires the step of performing a sequencing reaction to determine the spatial tag”, wherein the presently claimed methods do not require that step (Applicant Remarks, pg. 14, first full paragraph)..
Regarding (a) and (b), the Examiner notes that the instant claims use the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional steps such as labeling the cDNA generated in step (c), or performing a sequencing reaction. Thus, the rejections are proper.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-4, 9-11 and 13-15 is maintained, and claims 24-29 are newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “releasing the generated cDNA molecules, or a portion thereof, or a second strand complementary to the generated cDNA molecule, or a portion thereof, from the feature on the array” in lines 20-22 because it is unclear whether the portion of the released cDNA always comprises the positional domain the released cDNA molecule because it is clear from instant claim 1 (and, from Applicant’s Remarks at pg. 12, last full paragraph) that the released cDNA molecule may not comprise the positional domain at all. Thus, it is unclear as to how identifying a positional domain that remains attached to the substrate will allow for the identification of the original position of the released cDNA molecule in the tissue section and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “covers” line 14, and the term “covered” in line 27 because it is unclear as to the meaning of the terms, and/or as to the placement or extent of “covering”, such that it is unclear whether the term refers to a type of “contacting” such as placing the 
Claims 2-4, 9-11, 13-15 and 24-29 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant amendments and arguments filed 11-02-2020.

The rejection of claims 1-4, 9-11 and 13-15 is maintained, and claims 24-29 are newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Chee et al. (International Patent Application WO03002979, published January 9, 2003) in view of Kurn (US Patent Application Publication No. 20090239232, published September 24, 2009); as evidenced by Ilsley (US Patent Application Publication No. 20040033499, published February 19, 2004); and Muraca (International Patent Application WO0224952A1, published March 28, 2002).
Regarding claims 1 (in part), 3, 9-11, 13-15 and 24-29, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreted as an array; and a plurality of features, claim 1a) (Abstract). Chee et al. teach in Figure 13, the construction of probes on beads (interpreted as a plurality of features) containing encoding sequences (interpreted as a cleavage sequence), zipcodes (interpreted as a positional domain), and a gene-specific sequence (interpreted as capture domain) (corresponding to a feature of a plurality of features; cleavage sequence; positional domain; capture domain; and 5’ to 3’ with free 3’ end, claims 1a(i)-(iii) and 7). Figure 13 is shown below:

    PNG
    media_image2.png
    199
    700
    media_image2.png
    Greyscale

Figure 13
Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres on the surface such that the individual sites comprise microspheres (interpreted as features on a substrate), wherein the microspheres comprise at lease a first and a second subpopulation each comprising a bioactive agent (interpreted as encompassing a capture probe with a capture domain) and an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as identifying, claims 1f) (pg. 4, last full paragraph). Chee et al. teach that the “target sequence” means a nucleic acid sequence on a single strand of nucleic acid, wherein the target sequence can be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA and rRNA (interpreted as mRNA; and encompassing generating cDNA molecule, claims 1d and 9) (pg. 18, first full paragraph, lines 1-3). Chee et al. teach that DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, such that the capture probe can be extended, such that the probe must either be synthesized 5’ to 3’ on the bead, or attached at the 5’ end, to provide a free 3’ end for polymerase extension (corresponding to free 3’ end; extension; and generating cDNA, claim 1d) (pg. 62, first full paragraph). Chee et al. teach that in a preferred embodiment cDNA arrays are made for RNA expression profiling, wherein individual cDNA clones are amplified and attached to a population of beads (pg. 65, first full paragraph, lines 1-4). Chee et al. teach that bioactive agents are naturally occurring proteins or fragments of naturally occurring proteins; that they can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids and, preferably, 7 to 15 amino acids, including libraries of synthetic or natural compound (interpreted as a random hexamer), such that in a preferred embodiment, bioactive agents are libraries of nucleic acids including DNA and RNA (corresponding to hybridizing RNA; and random hexamer, claims 1c and 13) (pg. 13, last partial paragraph, lines 1-2; pg. 14, second full paragraph; pg. nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA including mRNA, or a hybrid, such that the target sequence can be any length, wherein longer sequences are more specific (corresponding to mRNA and cDNA; encompassing second strand synthesis, claims 2, 9 and 10) (pg. 16, first partial paragraph, lines 8-10), wherein synthesis of a second strand of cDNA can be carried out by extending the primer, followed by the addition of a second DNA polymerase as evidenced by Ilsely (Abstract). Chee et al. teach that two bead systems can be used, for example, magnetic beads comprising the target analytes can be used to “pull out” those beads that will bind to the targets, followed by subsequent release of the magnetic beads such as via temperature elevation (interpreted as denaturation) and addition to an array, wherein beads can be either selectively tagged or released from the array such as through the use of a photocleavable linker (corresponding to release of a portion of DNA molecules; denaturation; and cleaving the cleavage domain, claims 1e, 3 and 7) (pg. 24, first full paragraph, lines 10-13; and pg. 26, fifth full paragraph, lines 7-9). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, polyA+RNA is routinely captured by hybridization to oligo-dT beads (corresponding to hybridizing; and hybridizes poly-A tail of mRNA, claims 1c and 11) (pg. 17, first full paragraph, lines 1-3). Chee et al. teach cDNA arrays are made for RNA expression profiling, wherein the cDNA array can be used for mapping such as to map deletions or copy number changes in the genome, for example, from tumors or other tissue samples (corresponding to a tissue section; and generating cDNA, claim 1a) (pg. 65, first full paragraph, line 1; and second full paragraph, lines 1-2). Chee et al. teach that restriction enzyme can be used to cleave a linker (interpreted as a cleavage enzyme, claim 8) (pg. 32, first full paragraph, line 1). Chee et al. teach decoding by sequencing; and that in order to identify the actual sequence of the clone itself, additional procedures are required, for example, direct sequencing (corresponding to sequencing; and identifying, claims 1f and 14) (pg. 30, last full paragraph, lines 1-2; and pg. 46, first full paragraph, lines 1-2). Chee et al. teach that the acquisition system (CCD) starts taking images every few seconds; and that fluorescence is easily imaged and quantified using standard optical hardware and software; and that acquisition of only 4 color images is sufficient to obtain information on 73 different coding hues (corresponding to size of the array will depend on the composition and end use of the array, such that an array will comprise from two to as many as a billion or more different beads and, thus, very high density, moderate density, low density, and very low density arrays can be made, wherein it is possible to have as many as 40,000 or more different fibers and beads in a 1 mm2 fiber optic bundle (corresponding to encompassing an area of less than about 1 mm2, claim 1) (pg. 8, last partial paragraph; and pg. 9, first full paragraph). Chee et al. teach that bead size ranges from nanometers (e.g., 100 nm) to millimeters (e.g., 1 mm) (corresponding to encompassing an area of less than about 1 mm2, claim 1) (pg. 12, last partial paragraph). Chee et al. teach that the probes are used in genetic diagnosis such as to detect sequences such as the gene for colon cancer, breast cancer gene, a variety of cancers, and Alzheimer’s disease (pg. 59, first full paragraph). Chee et al. teach that preferred ranges for very high density arrays are from about 10,000,000 to about 2,000,000,000 (all numbers are per square centimeter), with from about 100,000,000 to about 1,000,000,000 being preferred (interpreted as encompassing at least 100,000 features; and an area of about 15 microns2, claims 24-29) (pg. 9, first partial paragraph, lines 1-3).
	Chee et al. do not specifically teach generating cDNA (instant claim 1, in part); generating second strand cDNA (instant claim 2); or amplifying second strand (instant claim 4).
Regarding claim 1 (in part), 2 and 4, Kurn teaches that amplification of the total cellular mRNAs prepared from any cell or tissue (interpreted as encompassing tissue sections) is important for gene expression profiling, such that the invention allows selective RNA amplification from a sample comprising total nucleic acids such as RNA and DNA, thereby providing a means for amplification and analysis, detection and quantification of target RNA sequences directly from cell or sample lysates without purification of the RNA targets, wherein the sample can be from the same cells or tissues or from a combination of cells and other nucleic acid components (corresponding to amplification, claim 4) (paragraph [0003], lines 34; and [0180], lines 1-8). Kurn teaches in Figure 1, a diagrammatic representation of an embodiment of the invention involving the creation of a marked double-stranded cDNA from a target RNA sequence using a first primer containing a sequence portion (A) that is non-complementary to the target RNA sequence, such that the first primer extension product is created from target RNA in the presence of a DNA-dependent DNA polymerase, and a second primer is used to generate double-stranded cDNA product (e.g., second strand cDNA) comprising a sequence complementary to the target RNA and a unique terminal sequence, such that amplification can be performed on these single stranded or double stranded species by amplification methods that amplify only the species containing the specific sequence (corresponding to generating cDNA from capture RNA; generating second strand of a cDNA molecule; and amplifying, claims 1 (in part), 2 and 4) (paragraphs [0031]; and [0036], lines 13-16 and 27-30). Kurn teaches that the marked primer extension product is created using a tailed primer corresponding to a 3’-portion which is complementary to the target RNA and a 5’-portion that comprises a specific (e.g., unique or universal sequence) that is not complementary to the target RNA (paragraph [0036], lines 1-5). Kurn teaches that the primer is extended from the 3’-DNA portion to create a primer extension product, and the 5’-RNA portion of this primer extension product, in a RNA/DNA heterodulplex is susceptible to cleavage by Rnase H (corresponding to releasing; and enzymatic cleavage) (paragraph [0048], lines 8-12). Kurn teaches improved amplification methods of target RNA in the presence of DNA or total nucleic acids, especially when there are minute amounts of sample for analysis (paragraph [0077], lines 24-27). Kurn teaches identifying changes associated with cancer, studying the genetic susceptibility to disease, and measuring response to various types of treatment (paragraph [0189], lines 12-15).
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of detecting and identifying bioactive agents using an array of microspheres at discrete sites on a substrate, each microsphere comprising a linker, a zipcode, and a gene-specific sequence as disclosed by Chee et al. to include the generation of cDNA using captured RNA as an extension template followed by amplification as disclosed by Kurn with a reasonable expectation of success in detecting and identifying the locations of sub-populations of microspheres bound to different target sequences including RNA; in mapping changes in the genome from tumors and/or other tissue samples; and/or for the detection and quantification of target RNA sequences without purification of the RNA targets.
The combined references of Chee et al. and Kurn do not specifically exemplify tissue slices (claim 1, in part).
claim 1 (in part), Muraca teaches a side-by-side comparison of the biological characteristics of a test tissue with the biological characteristics of multiple control tissue samples (pg. 2, lines 1-3). Muraca teaches a method of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray (interpreted as a tissue sample comprising cells), where the expression of the gene is the expression of an RNA molecule and/or protein molecule, such that the molecular probe is a nucleic acid molecule including a DNA molecule, or an RNA molecule (pg. 5, lines 9-15 and 19-22). Muraca teaches that the microarray comprises at least sublocations representing differing doses of the expression product of a selected gene or biomolecule such as DNA, mRNA, protein, or a modified or processed form thereof (corresponding to DNA) (pg. 29, lines 19-21). Muraca teaches that the sequence of a gene known to be associated with a disease is used to generate a probe or primer; and that the profile array substrate communicates with a detector which displays an image of the test tissue sample, wherein information relating to the reactivity of tissue samples in the microarray is compared to information relating to the source of the tissues (pg. 36, lines 12-13; pg. 42, lines 23-25 and pg. 58, claim 57). Muraca teaches that probes for in situ hybridization can be DNA or RNA oligonucleotides; and that test probes can include nucleic acids and nucleic acid arrays such as oligonucleotide arrays and cDNA arrays, peptide arrays, and tissue microarrays (pg. 45, lines 9-10; and pg. 47, 19-22). Muraca teaches that the role of the diagnostic molecules are evaluated by comparing the expression of the molecules in different sub-locations on the microarray with information in a database relating to the type of tissue, its developmental state, and/or traits of the individual from which the tissue is obtained (pg. 48, lines 19-22). Muraca et al. teach that a “sample” is a material suspected of comprising an analyte including a slice of tissue, or a tissue section such as a section of frozen, paraffin-, or plastic-embedded tissue block (interpreted as a tissue slice or tissue section, claim 1) (pg. 8, lines 29-30; and pg. 18, lines 22-24). Muraca teaches that optical information from tissue samples on the microarray is displayed as an image of tissues on the interface of the display of a user device included in the tissue information system (interpreted as an image, claim 19) (pg. 47, lines 14-16). 
prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using a microarray to diagnose an individual who is the source of a test tissue as exemplified by Muraca et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of detecting and identifying target sequences including target sequences associated with diseases such as cancer using an array of microspheres at discrete sites on a substrate, each microsphere comprising a linker, a zipcode, and a gene-specific sequence as disclosed by Chee et al. to include the generation of cDNA using captured RNA as an extension template followed by amplification as disclosed by Kurn in a tissue sample such as a tissue section as taught by Muraca et al. with a reasonable expectation of success in detecting and identifying the locations of sub-populations of microspheres bound to different target sequences in diseased tissue including RNA in a tissue section; in mapping and identifying changes in the genome from tumors and/or other tissue samples; in detecting genetic changes associated with a disease such as cancer in tissue sections through the selective amplification, detection and/or quantification of target RNA sequences without purification of the RNA targets including in samples comprising minute amounts of target RNA; and/or in detecting, decoding and identifying target sequences in a side-by-side comparison of a test tissue on the array including genes associated with cancer at a first location in the microarray with the characteristics of tissues within the microarray.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 2, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references teach nucleotide sequences comprising a positional domain (or a complement thereof) to indicate a location of an mRNA at a specific location in a tissue section (Applicant Remarks, pg. 16, first and second full paragraphs); (b) Muraca does not describe the use of a typical gene microarray at all because it is generated by obtaining donor tissues from any of the tissue sources described above, which are placed in a block; or that the molecular probe is attached to the substrate (Applicant Remarks, pg. 16, last full paragraph; and pg. 17, entire page); and (c) the commercial success of the presently claimed methods indicates their non-obviousness over the cited references (Applicant Remarks, pg. 18, last partial paragraph; and pg. 19, first partial paragraph).
Regarding (a) and (b), it is noted that the Examiner has interpreted the term “feature” to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, a channel of flow cell, coating, membrane, metal, etc.), and/or to refer to a single support of a plurality of supports of any kind (e.g., a bead, a particle, a well, a glass slide, a cartridge, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon. The Examiner has interpreted the terms “cover” and/or “covered” to refer to a method of “contacting” such as, for example, placing the tissue section in direct contact with the capture probes of the array; to wholly or partly covering beads with a tissue section; to covering a single capture probe on the array; to placing the tissue section above a single capture probe on the array; to covering the outer edges of the array with a tissue section; to covering the back-side of the capture probe with a tissue section, etc. The Examiner has interpreted the term “thereby locally detecting the RNA in the tissue section” in claim 1 to be a “thereby” clause that is not given weight because it simply expresses the intended result of a process step positively recited. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s assertion that none of the references teaches the use of a nucleotide sequence of the positional domain to indicate a location of an mRNA at a specific location in a tissue section; and that Muraca does not describe the use of a typical gene microarray, the Examiner disagrees with Applicant’s interpretation of instant claim 1. The Examiner notes that instant claim 1 does not recite mRNA, any particular method of identifying the nucleotide sequence of the positional domain, a “tissue microarray” and/or a tissue section having any particular features including, for example, that it is obtained from a single donor, that it has specific dimensions (e.g., length, width and/or thickness), that it was obtained from a particular sample (e.g., heart, skin, biopsy, FFPE, etc.), etc. The Examiner respectfully points out that instant claim 1(f) recites: 
“identifying a nucleotide sequence of the positional domain...indicates that the released cDNA molecule was obtained from the RNA in the tissue section at the distinct position where the tissue section covered the feature, thereby locally detecting the RNA in the tissue sample.”
Chee et al. teach a cDNA array for mapping changes in the genome including from tumors or other tissue samples (interpreted as encompassing tissue sections); probes on beads that comprise encoding sequences including zipcodes (5’ to 3’) and identifier binding ligands (IBLs), and a gene-specific sequence attached to beads that allows decoding to be accomplished (See; Figures 12-14); and that after the array is made, it is “decoded” in order to identify the location of one or more of the bioactive agents (i.e., each subpopulation of beads) on the substrate surface, wherein only those beads exhibiting a change in optical signal are decoded (interpreted as attached to a substrate, positional domain, and identifying the nucleotide sequence of the positional domain). Kurn et al. teach the creation of a marked double-stranded cDNA from a target RNA sequence using a first primer containing a sequence portion (A) that is non-complementary to the target RNA sequence, such that the first primer extension product is created from target RNA in the presence of a DNA-dependent DNA polymerase, and a second primer is used to generate double-stranded cDNA product (e.g., second strand cDNA) comprising a sequence complementary to the target RNA and a unique terminal sequence, such that amplification can be performed on these single stranded or double stranded species by amplification methods that amplify only the species containing the specific sequence; and the analysis of polynucleotides by massively parallel sequencing (interpreted as generating cDNA from capture RNA, generating second strand of a cDNA molecule, and identifying the nucleotide sequence of the positional domain). Muraca teaches methods of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray (interpreted as a tissue section comprising cells), where the expression of the gene is the expression of an RNA molecule; and that a “sample” is a material suspected of comprising an analyte including a slice of tissue, or a tissue section such as a section of frozen, paraffin-, or plastic-embedded tissue block (interpreted as a tissue section); and that the substrate comprises an identifier for identifying the microarray on the substrate (interpreted as a positional domain). Regarding Applicant’s assertion that Muraca does not teach various limitations as recited in instant claim 1, the Examiner respectfully reminds Applicant that none of the references has to teach each and every claim limitation (See, discussion supra). Thus, based on the broadest reasonable interpretation of the claim language, the combined references teach all of the limitations of the claims.
Regarding (c), regarding Applicant’s assertion that the commercial success of the presently claimed methods indicates their non-obviousness over the cited references, the Examiner notes that Applicant has not provided any evidence of the commercial success of the method as commensurate in scope with instant claim 1 such as, for example, an affidavit or declaration attributing the purported commercial success of the method to establish a nexus between the claimed invention and the commercial success (See; MPEP 716.03(a)). Exhibit C and the link to the “Spatial Transcriptomics Library Preparation Slide” provided by Applicant did not afford any specific information regarding how the procedure as recited in instant claim 1 (and/or the “Visium Spatial Gene Expression Solution”) was used by customers of Spatial Transcriptomics, including the specific reagents, tissue sections and/or steps for the localized detection of RNA in a tissue section. Moreover, Applicant’s assertion that Visium has established over 600 customers within a year does not appear to be a significant marker of commercial success (and, hence, non-obviousness); and no nexus has been established between the establishment 

Conclusion
Claims 1-4, 9-11, 13-15 and 24-29 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/AMY M BUNKER/
Primary Examiner, Art Unit 1639